Title: [Diary entry: 24 May 1786]
From: Washington, George
To: 

Wednesday 24. Thermometer at 56 in the Morng.—56 at Noon and 58 at Night. Still drizling and cloudy, all day, with the Wind at No. East. At home all day. About 11 Oclock Doctr. Stuart and Mr. Lund Washington came in, dined, & returned afterwards and in the afternoon Colo. Robt. Stith arrived (from Alexandria) and stayed all night. Planted yesterday evening at Muddy hole about 1300 Cabbage plants and this morning finished the ground allotted for them at that place—to do which, took in all, abt.  Plants. Also planted this day, in the Neck, two compleat rows of the Cabbages and the other two rows from the river fence up to the bushy pond by the other fence running Westerly and sent plants over this evening to compleat them in the Morning.